Citation Nr: 1028387	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-26 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
Center (RO) in
Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
February 19, 2002, to July 20, 2004.   
 
2.  Entitlement to an initial rating higher than 50 percent for 
the period since November 1, 2004.   
 
3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 RO rating decision that granted 
service connection for PTSD, and assigned the following 
disability ratings: a 30 percent rating for the period from 
February 19, 2002 to July 20, 2004; a temporary total rating (38 
C.F.R. § 4.29) based on hospitalization for the period from July 
21, 2004 to October 31, 2004; and a 50 percent rating for the 
period since November 1, 2004.  In September 2007, the Veteran 
testified at a Travel Board hearing at the RO.  In January 2009, 
the Board remanded this appeal for further development.  

The Board observes, as noted above, that the RO assigned a 
temporary total rating for the Veteran's PTSD for the period from 
July 21, 2004 to October 31, 2004.  As the Veteran has been 
assigned a total (100) percent rating for his PTSD during that 
period, the Board will solely address the periods indicated on 
the title page of this decision.  

The issue of entitlement to a TDIU rating is addressed in 
the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period from February 19, 2002, to July 20, 2004, the 
Veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to various symptoms.  

2.  For the period since November 1, 2004, the Veteran's PTSD is 
also manifested by occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have been 
met for the period from February 19, 2002 to July 20, 2004, and 
for the period since November 1, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the Veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the necessary 
information or evidence, if any, the claimant is to provide and 
what subset of the necessary information or evidence VA will 
attempt to obtain.  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in an August 2002 letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, and in a September 
2005 letter, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim for 
a higher rating, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need for the Veteran to advise VA of or 
submit any further evidence in his possession that pertains to 
the claim.  The case was last readjudicated in December 2010.  

Additionally, the Board notes that this appeal arises from the 
Veteran's disagreement with the initial rating assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  
Therefore, a remand for additional notification would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include: the Veteran's service 
personnel and treatment records; post-service private and VA 
treatment records; VA examination reports; records from the 
Social Security Administration (SSA); lay statements: articles 
submitted by the Veteran; and hearing testimony.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified of and made aware of the 
evidence needed to substantiate this claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is no 
indication that there is any prejudice to the Veteran by the 
order of the events in this case.  See Pelegrini, supra; Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file, which includes the following:  his contentions and hearing 
testimony; service personnel and treatment records; post-service 
private and VA treatment records; VA examination reports; SSA 
records; lay statements; and articles submitted by the Veteran.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  The Board interprets reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher rating.  38 C.F.R. § 4.7. The Board will evaluate 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity.  
See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the 
United States Court of Appeals for Veterans Claims (Court) has 
held that in determining the present level of disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
the rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversion 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various Global 
Assessment of Functioning (GAF) scores which clinicians have 
assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is 
meant to reflect an examiner's assessment of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, neglects 
family, and is unable to work).  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job).  A GAF score of 51 to 60 
indicates the examiner's assessment of moderate symptoms (e.g., a 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and having some 
meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126.

An August 2005 RO rating decision granted service connection for 
PTSD, and assigned the following disability ratings: a 30 percent 
rating for the period from February 19, 2002 to July 20, 2004; a 
temporary total rating (38 C.F.R. § 4.29) based on 
hospitalization for the period from July 21, 2004 to October 31, 
2004; and a 50 percent rating for the period since November 1, 
2004.  

Thus, the Board must consider whether the Veteran is entitled to 
a rating in excess of 30 percent for the period from February 19, 
2002 to July 20, 2004, and a rating in excess of 50 percent for 
the period since November 1, 2004.  As the Veteran has been 
assigned a total (100) percent rating for his PTSD for the period 
from July 21, 2004 to October 31, 2004, the Board will solely 
address the periods where a 100 percent rating has not been 
assigned.  

I.  From February 19, 2002 to July 20, 2004

Private and VA treatment records dated from August 2001 to July 
2004 show treatment for disorders including PTSD.  

For example, an October 2001 VA treatment report noted that the 
Veteran was seen with a chief complaint of starting having 
nightmares again.  He reported that he had been married three 
times and divorced twice.  He stated that his current marriage 
had lasted thirty-five years.  The Veteran indicated that he had 
four children, one from his second wife, and three from his third 
wife.  He related that he was currently employed by Advanced 
Auto, and that he was an assistant manager in training.  The 
Veteran denied symptoms of depression.  He stated, however, that 
he had outbursts three to four times per day.  It was noted that 
the outbursts were apparently episodes of irritability.  The 
Veteran denied that he was hyperactive, but indicated that he 
felt other people were too slow.  It was noted that the Veteran 
denied having a decreased need for sleep, being more talkative 
than usual, or having racing thoughts, or flight of ideas.  The 
Veteran also denied that he had an increase in goal-directed 
activity, but reported that he worked 100 percent of the time.  
It was noted that the Veteran had difficulty describing his 
symptoms and his mood discomfort.  

The Veteran reported that he had feelings of detachment and 
estrangement from others.  It was noted that the Veteran had a 
restricted affect.  The Veteran indicated that he had difficulty 
falling and staying asleep and that he had suffered from 
irritability and temper outbursts.  He stated that he kept eight 
to ten guns, including shotguns, rifles, and handguns.  He 
remarked that he had an exaggerated startle response.  The 
Veteran reported that every six to eight years, he would binge on 
alcohol for up to a week at a time and drink a case of beer per 
day.  He stated that his alcohol use had also caused marital 
problems.  It was noted that the Veteran was hospitalized in 1980 
for seven days and that he had also been treated for alcohol 
abuse related to a driving under the influence episode in 1991.  
He stated that it was presently his first attempt at outpatient 
treatment.  The Veteran reported that he had suicidal ideation 
which occurred in 1980 and 1991.  He stated that he no plan, but 
that he just got tired.  

The examiner indicated that the Veteran was sad-appearing and 
that he was alert and fully oriented.  The examiner stated that 
the Veteran reported that he had auditory and visual 
hallucinations with flashbacks.  It was noted that the Veteran 
had olfactory and gustatory hallucinations of napalm, gunpowder, 
and the stench of death.  The examiner indicated that the Veteran 
had tactile hallucinations of something crawling, and something 
touching him, which were both related to memories of ambushes.  
The examiner reported that the Veteran denied thought insertion, 
withdrawal, and broadcasting, but that he did admit to thought 
blocking.  It was noted that the Veteran denied that he had 
suspiciousness or paranoia.  The examiner related that the 
Veteran's thought processes were coherent and goal directed and 
that the Veteran's similarities were impulsive, abstract, and 
functional.  The examiner remarked that the Veteran's judgment 
was intact to structured questions.  The examiner indicated that 
the Veteran's knowledge was commensurate with his level of 
education and that his concentration was intact.  It was noted 
that the Veteran described his mood as very good.  The examiner 
stated that the Veteran's affect was anxious, sad, and congruent 
to thought content.  

In a January 2002 addendum to the October 2001 VA treatment 
report, the examiner indicated that the Veteran's diagnoses were 
PTSD; rule out bipolar disorder; alcohol abuse; and rule out 
attention deficit hyperactivity disorder.  It was also noted that 
the Veteran had a disorder of written expression (spelling).  A 
current GAF score of 55 was assigned, with the highest GAF score 
during the past year also listed as a 55.  

Another January 2002 VA treatment entry noted that the Veteran 
was seen with presenting problems of irritability, insomnia, 
excessive alcohol usage, and flashbacks with auditory, aural, 
tactile, visual, and gustatory hallucinations.  The initial 
diagnoses were PTSD; rule out bipolar disorder; alcohol abuse; 
and rule out attention deficit hyperactivity disorder.  It was 
also noted that the Veteran had a disorder of written expression 
(spelling).  A current GAF score of 55 was assigned, with the 
highest GAF score during the past year also listed as a 55.  

A June 2004 VA treatment entry noted that the Veteran reported 
that he had severe depression with a depressed mood.  He stated 
that he had fleeting suicidal thoughts with guns at home.  The 
Veteran indicated that he felt unsafe without the guns and was 
not willing to give his guns to his daughter.  He reported that 
he would have crying jags and that he had hopeless feelings at 
times.  He remarked that he had contracted for his safety and 
that he would be able to call or go to the VA hospital or call 
and see his relatives should he feel vulnerable to hurt himself.  
The Veteran indicated that he would consider hospitalization 
after his upcoming family reunion.  The assessment was history of 
bipolar disorder.  

A July 2004 history and physical evaluation report noted that the 
Veteran reported that he had problems with sleeping and 
nightmares.  He stated that he had been previously treated for 
PTSD and that although the psychotherapy helped, it did not help 
as much as he wanted and that he would prefer to have a 
medication adjustment.  The Veteran indicated that he had been 
severely depressed several times in his life and that he had been 
suicidal in 1980, 1985, and 1992.  He stated that each time his 
suicidal ideation was connected to a plan to shoot himself, but 
that he was talked out of it by his family.  He reported that the 
first half of the year had been stressful for him because his 
wife died in February 2004 and he fell in April 2004 and 
fractured several vertebrae.  

The examiner reported that the Veteran was calmly sitting in a 
chair.  The examiner stated that the Veteran had good grooming, 
hygiene, and eye contact.  The examiner remarked that the Veteran 
was mildly cooperative and attentive, with no motor agitation or 
irritations.  It was noted that the Veteran's mood was depressed 
and that his affect was sad and constricted, with reactive 
perceptions.  The examiner stated that there were no delusions or 
hallucinations.  The examiner indicated that although the Veteran 
was form goal oriented, as to his thought content, he reported 
that he need help with his depression.   The examiner related 
that the Veteran was oriented to place, person, and situation.  
The examiner reported that the Veteran's recent, remote, and 
immediate memory appeared to be intact without independent 
verification of facts.  It was noted that the Veteran's judgment 
and insight were fair and that he did not have suicidal or 
homicidal ideation.  The examiner indicated that there was no 
history of psychosis or nightmares and that the Veteran admitted 
to nightmares, which bothered him.  The diagnoses were PTSD; 
bipolar disorder, not otherwise specified, and alcohol abuse.  A 
GAF score of 55 was assigned.  

A July 21, 2004, VA treatment entry noted that the Veteran was 
verbalizing suicidal ideation with a plan to shoot himself.  A 
July 24, 2004, treatment report noted symptoms such as olfactory 
hallucinations and tactile hallucinations, and suicidal ideation 
with an active plan, and contracts for safety.  The diagnoses 
were PTSD, chronic, and major depression.  A GAF score of 38 was 
assigned.  

An October 2004 VA discharge summary noted that the Veteran was 
admitted on August 10, 2004, for suicidal ideation.  The 
discharge diagnoses were PTSD; chronic, major depressive 
disorder, recurrent, significant bereavement issues due to death 
of the Veteran's wife.  A GAF score of 50 was assigned.  As 
discussed above, the Board observes that the Veteran was assigned 
a temporary total rating (38 C.F.R. § 4.29) based on 
hospitalization for the period from July 21, 2004 to October 31, 
2004.  

The medical evidence for the period from February 19, 2002 to 
July 20, 2004, shows that the Veteran had been married three 
times and divorced twice.  He had been married to his second wife 
for thirty-eight years when she passed away in February 2004.  
The Veteran had four children, one by his second wife, and three 
by his third wife.  He had been employed at an automobile parts 
facility, at least until an injury in April 2004 when he fell and 
fractured several vertebrae.  An October 2001 VA treatment 
report, with a January 2002 addendum, indicated a GAF score of 
55, with a GAF score of 55 during the past year, suggesting 
moderate symptoms.  The diagnoses included PTSD, rule out bipolar 
disorder; alcohol abuse; and rule out hyperactivity disorder.  
The Veteran reported that he had suffered from irritability and 
temper outbursts.  The examiner reported that the Veteran had 
symptoms including auditory and visual hallucinations with 
flashbacks.  The examiner also stated that the Veteran had had 
olfactory and gustatory hallucinations of napalm, gunpowder, and 
the stench of death.  The examiner further indicated that the 
Veteran had tactile hallucinations of something crawling, and 
something touching him, which were both related to memories of 
ambushes.  A January 2002 VA treatment entry also noted a current 
and past year GAF score of 55, suggesting moderate symptoms.  The 
diagnoses were PTSD, rule out bipolar disorder, alcohol abuse, 
and rule out attention deficit disorder.  The examiner noted that 
the Veteran had such symptoms as auditory, aural, tactile, 
visual, and gustatory hallucinations.  

A June 2004 VA treatment entry noted that the Veteran reported 
that he had fleeting suicidal thoughts with guns at home.  He 
stated that he had contracted for his safety.  A July 2004 VA 
history and physical evaluation report related diagnoses of PTSD; 
bipolar disorder, not otherwise specified, and alcohol abuse.  A 
GAF score of 55 was assigned at that time as well, reflecting 
moderate symptoms.  The examiner indicated that the Veteran did 
not have suicidal ideation or delusions of hallucinations at that 
time.  

Viewing all the evidence, the Board finds that for the period 
from February 19, 2002, to July 20, 2004, there is a reasonable 
basis for finding that the Veteran's PTSD was productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms, supporting a higher 
rating of 70 percent.  See 38 C.F.R. § 4.7.  The Board notes, as 
discussed above, that the several VA treatment entries during 
that period indicated that the Veteran had such symptoms as 
hallucinations and suicidal ideation.  The Board notes that the 
Veteran has diagnoses of PTSD and a bipolar disorder, but that he 
is actually only service-connected for PTSD.  The Board observes, 
however, that when it is not possible to separate the effects of 
a service- connected disorder and a nonservice-connected 
disorder, the principle of reasonable doubt dictates that such 
signs and symptoms be attributed to the service-connected 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam) (medical evidence is required to differentiate between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability).

The Board cannot conclude based on the psychiatric symptomatology 
that the Veteran's PTSD is of such a severity as to produce total 
occupational and social impairment as required for a 100 percent 
rating for the period from February 19, 2002 to July 20, 2004.  
The evidence does not show symptoms such as grossly inappropriate 
behavior; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name, that are indicative 
of a 100 percent rating.  The Board notes that although the 
Veteran was noted to have hallucinations, he simply does not show 
many of the symptoms necessary for a 100 percent rating for the 
stated period.  Thus, the 70 percent rating being assigned 
adequately addresses his PTSD symptomatology for the period from 
February 19, 2002 to July 20, 2004.  

As this is an initial rating case, consideration has been given 
to "staged ratings" (different percentage ratings for different 
periods of time, since the effective date of service connection, 
based on the facts found).  Fenderson v. West, 12 Vet.App. 119 
(1999).  The Board notes, however, that staged ratings are not 
indicated in the present case, as the Board finds the Veteran's 
PTSD has continuously been 70 percent disabling for the period 
from February 19, 2002 (when service connection became 
effective), to July 20, 2004.  All the medical evidence cited 
above would only provide negative evidence against the claim for 
a rating above 70 percent for that period.  

Thus, a higher rating to 70 percent, and more, is warranted for 
PTSD for the period from February 19, 2002 to July 20, 2004.  The 
Board has considered the benefit-of-the-doubt rule in making the 
current decision.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

II.  Since November 1, 2004

Private and VA treatment records dated from November 2004 to May 
2005 show that the Veteran was treated for disorders including 
PTSD.  

A June 2005 VA psychiatric examination report noted that the 
Veteran's first documented psychiatric inpatient treatment was at 
a VA facility in 1980 when he reportedly suffered a severe 
flashback experiences related to his time in combat in Vietnam.  
It was noted that the Veteran was also treated at a VA facility 
in 1991 for alcohol abuse after an arrest for driving under the 
influence in 1991.  The examiner indicated that the Veteran's 
first treatment for psychiatric problems as an outpatient was at 
a VA facility in 2001 and that the Veteran was admitted to 
outpatient treatment in July 2004 with diagnoses of PTSD; bipolar 
disorder, not otherwise specified; and alcohol abuse.  The 
examiner reported that the Veteran had been referred from another 
VA facility, at that time, after presenting with suicidal 
ideation with a plan to make it look like an accident.  It was 
noted that the Veteran had been depressed for six months in 
reaction to deaths and illnesses, including his wife dying of 
cancer in February 2004.  The examiner noted that the Veteran had 
a primary diagnosis of PTSD and that he spent three weeks in 
acute inpatient psychiatry from July 2004 to August 2004, and 
then entered an inpatient PTSD unit and completed a course of 
treatment there from August 2004 to October 2004.  

The Veteran discussed several combat experiences in some detail.  
He reported that this most disturbing memory was the incident he 
experienced as a flashback in the 1980s that involved a hand-to-
hand battle in October 1968 at night.  The Veteran stated that he 
had recurrent recollections of the incident with intense 
psychological and physiological reactions weekly, and most 
recently several days following the Memorial Day holiday in May 
2005.  He stated that the memories were accompanied by smells of 
burning and rotting flesh.  The Veteran indicated that he had 
suffered dreams of the incident daily and memories weekly since 
1968, despite efforts to avoid cues and activities which might 
trigger the memory.  It was noted that the Veteran had 
considerable difficulty recapturing many aspects of the event 
other than the psychologically disturbing ones.  The Veteran 
stated that he presently avoided movies, news, and 
socializations, in which he might recall the incident and other 
events.  He reported that he was presently emotionally numb 80 
percent of the time and that he had trouble with closeness and 
intimacy.  

The Veteran reported that he had been married three times.  He 
stated that his second marriage produced one son and that his 
third marriage produced two daughters and a son.  He indicated 
that he lived alone after his wife's death.  The Veteran reported 
that his longest period of employment was from 1988 to 2004 when 
he worked at an automobile repair facility.  He stated that he 
fell and fractured several vertebrae in April 2004 and that he 
was now medically retired.  He related that he had three arrests 
for drunk and disorderly conduct after returning from Vietnam and 
that he had received driving while intoxicated charges in 1982 
and 1991.  The Veteran indicated that he did not view alcohol as 
the problem it was several years ago.  He stated that he avoided 
social relationships and that he had few friends or peers.  

The examiner reported that the Veteran was sad appearing, 
casually dressed, and indifferently groomed.  The examiner stated 
that the Veteran's affect and mood appeared congruent with his 
past history of depression.  It was noted that the Veteran seemed 
to have limited insight, but that he was oriented to time, place, 
purpose, and the reason for the examination.  The examiner stated 
that the Veteran was cooperative during the examination, but that 
there did appear to be some thought blocking and difficulty with 
goal direction.  The examiner reported that the Veteran admitted 
to suicidal thoughts on occasion, but that he presently denied 
them, as well as denying a present intent or plan.  It was noted 
that the Veteran admitted to irritability at times.  The examiner 
indicated that the Veteran admitted to olfactory hallucinations 
of blood and flesh when thinking about Vietnam.  The examiner 
stated that the Veteran also admitted that he had crawling 
sensations when he remembered disturbing thoughts, but that he 
denied auditory or visual hallucinations.  The examiner stated 
that the Veteran's ability for abstraction was variable in that 
he responded both abstractly and concretely to similarities.  The 
examiner indicated that his net conclusion was that the Veteran 
performed fairly well with recent memory, but that he had more 
difficulty with remote and intermittent memory, suggesting 
anxiety.  

The examiner reported that the Veteran denied having ideas of 
reference, delusions, or unusual thoughts.  The examiner stated 
that the Veteran admitted to needing to have everything in its 
place and to frequent checks of doors and windows for security.  
The examiner remarked that the Veteran showed no tics, grimaces, 
tremors, or unusual mannerisms.  It was noted that there was no 
perseveration, circumstantiality, unusual preoccupations, or 
flight of ideas.  The examiner reported that the Veteran could 
perform simple calculations and that he exhibited an ability for 
reason and judgment.  The examiner stated that the Veteran 
admitted to daily bursts of anger, frequent awakenings during the 
night, and daily startle reactions to unexpected sounds or 
events.  It was noted that the Veteran admitted to feelings of 
hopelessness and despair, as well as guilt about not saving a 
fellow soldier.  

The examiner indicated that the Veteran's accounts of combat 
experiences were detailed and consistent with similar accounts of 
other Veterans with his diagnosis, and were viewed as meeting the 
criteria of the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV), for trauma producing symptoms of 
PTSD.  The examiner reported that the Veteran continued to suffer 
the effects of his experiences in Vietnam, and that he more 
likely than not has done so since, at the very least 1981, when 
he had a breakdown after suffering a flashback experience.  The 
examiner noted that the Veteran continued to re-experience trauma 
via nightmares, intrusive thoughts, memories, and psychological 
and physiological reactivity to such cues to the events as war 
news and war movies.  It was noted that the Veteran had attempted 
to deal with those stimuli by isolating socially and emotionally 
and more likely than not by the use of alcohol.  The examiner 
remarked that the ineffectiveness of such measures had resulted 
in startle reactions, memory gaps, flashbacks, irritability, 
depression, and sleep disturbance.  The examiner stated that the 
Veteran's reactions suggested that the condition was chronic, 
documentable since 1981, and moderate, affecting him particularly 
socially and emotionally.  

The diagnoses were PTSD and alcohol abuse.  A GAF score of 45 was 
assigned.  The examiner commented that the GAF score of 45 was 
assigned because the Veteran was socially isolated, continued to 
suffer from depression, and had recurrent difficulties with 
suicidal thoughts.  The examiner remarked that the Veteran was 
impaired for resumption of an occupation, that he had recurrent 
health problems, and that he was bothered daily by the effects of 
his trauma.  The examiner indicated that the Veteran continued to 
be hampered by his irritability, depression, anxiety, and 
emotional insulation.  

Private and VA treatment reports dated in June 2005 referred to 
continued treatment.  

An August 2005 addendum to the June 2005 VA examination report 
indicated that the net conclusion of the examiner was that the 
Veteran met the DSM-IV criteria for PTSD.  The examiner reported 
that the Veteran was credible in describing his current symptoms 
and that they were elicited on the examination.  The examiner 
commented that there was admittedly little factual material 
presented in the record of, for example, shrapnel wounds, though 
such wounds, if minor, were often treated in the field and lacked 
written documentation if hospitalization was not required.  

Private and VA treatment records dated from August 2005 to 
September 2007 show that the Veteran was treated for numerous 
disorders including PTSD.  

An April 2007 decision by the SSA granted disability benefits and 
noted that the Veteran's major depression, affective disorders, 
and PTSD, were all severe impairments.  The Veteran was 
considered disabled from April 2004.  

A September 2007 statement from a VA psychologist indicated that, 
overall, she perceived the Veteran to be a markedly anxious and 
depressed individual whose PTSD symptoms were severe.  The 
psychologist stated that in her opinion, the Veteran's PTSD 
symptoms were chronic and did cause clinically significant 
distress and impairment in many areas of his life.  

The most recent April 2009 VA examination report noted that the 
Veteran had not been hospitalized since the last VA examination.  
The examiner indicated that the Veteran was on medications and 
that he was in regular treatment through the PTSD Community 
Treatment Group.  The examiner stated that the Veteran had severe 
psychiatric symptoms.  The Veteran reported that he had been 
essentially disabled since 2004.  He stated that he did 
reasonably well at first with is PTSD symptoms, which involved 
hyper-irritability.  He reported that he had to work in the back 
of his automobile parts store because he simply could not deal 
with the public.  The Veteran indicated that in February 2004, 
his wife died, which greatly intensified the intensity and pain 
of his symptoms.  It was noted that the Veteran attempted suicide 
and was hospitalized in August 2004 and was treated at a VA 
facility.  

The examiner reported that the Veteran had nightmares and that he 
would virtually get only three hours of sleep per night.  The 
examiner stated that the Veteran was tired and that it was very 
difficult for him to function.  The examiner indicated that 
during times that there were sounds and smells of fireworks, the 
Veteran would have constant intrusive thoughts, as well as 
feelings and some flashbacks, which totally interfered with his 
ability to function.  The examiner remarked that the Veteran was 
able to hold those symptoms in pretty good control until the 
death of his wife, which, since it related to the death of people 
in Vietnam, simply set off the Veteran's PTSD in a terrible way.  
It was noted that the Veteran had no close friends and that he 
could probably still work if that were just the problem, but he 
could not go into crowds.  The examiner indicated that the 
Veteran's anger caused him to sometimes just go away and be away 
from people in order to keep from hurting them.  The examiner 
stated that the Veteran was easily startled and alert all the 
time.  The examiner reported that the Veteran could not 
concentrate and function at work and that he could not deal with 
people.  

The Veteran reported that he was presently living with a daughter 
who was frightened that he might hurt somebody because of his 
PTSD.  He indicated that he had been married for thirty-eight 
years before the death of his wife.  He stated that he had two 
daughters and two sons and that through treatment, he had been 
able to relate a bit better to his family and to his 
grandchildren.  The examiner reported that, in summary, the 
Veteran could not concentrate because of the startle and anxiety 
reactions.  It was noted that the Veteran did not have enough 
energy to carry through a day and could not relate to people, 
particularly supervisors.  The examiner stated that the Veteran 
had aspects of depression, particularly involving lack of energy 
and an inability to concentrate, as well as an inability to have 
fun.  The examiner remarked that the Veteran's depression also 
interfered with his ability to sleep, primarily by nightmares 
that were combat related.  

The Veteran reported that he recently broke up with his 
girlfriend.  It was noted that the Veteran's wife, sister, and 
mother all died in 2004.  The examiner indicated that the Veteran 
had been totally disabled since 2004 and that he had not worked 
at all.  The examiner stated that the Veteran did not have any 
social relationships and that he had no activities and leisure 
pursuits.  It was noted that the Veteran still used alcohol and 
that when he was drinking, he could get violent.  The examiner 
remarked that the Veteran was disabled in terms of social 
relationships, that he could not have close relationships or go 
out in public in any kind of comfortable way, and that he had 
been totally disabled from work.  

As to the mental status examination, the examiner reported that 
the Veteran was oriented in all spheres.  The examiner stated 
that the Veteran showed no evidence of true hallucinations, but 
that he had very strong thoughts.  It was noted that the Veteran 
did not have body image distortion, depersonalization, or 
derealization.  The examiner remarked that the Veteran's thoughts 
were goal directed and that he did not have delusions.  The 
examiner indicated that the Veteran showed no cognitive signs 
except the he could remember only one-third of the items after 
five minutes.  The examiner stated that the Veteran's affect was 
somewhat muted and sad, and that there were no tics or 
mannerisms.  The examiner reported that, more specifically, the 
Veteran had no delusions, hallucinations, or their persistence, 
but that one could wonder about the strong thoughts and that he 
had previously been treated with Haldol as a physician thought 
they might have hallucinary aspects.  It was noted that the 
Veteran had no impairment of thought processes or communication 
and that he made good eye contact.  The examiner indicated that 
that the Veteran had no suicidal or homicidal thoughts, that he 
was able to maintain personal hygiene, and that he was oriented 
to person, place, and time.  

The examiner indicated that the Veteran did have some recent 
memory loss, but that his long-term memory was pretty much 
intact.  The examiner stated that the Veteran's rate and flow of 
speech was normal.  The examiner reported that the Veteran did 
not have true panic attacks, but that he did have anxiety related 
to his PTSD.  It was noted that the Veteran did have a depressed 
mood and anxiety.  The examiner indicated that there was no 
impaired impulse control.  The examiner commented that the 
Veteran had behavioral, cognitive, social, affective, and somatic 
symptoms of PTSD.  The diagnoses were PTSD from combat stressors, 
severe and disabling; bipolar disorder by history, although 
because of its repeated nature; and alcohol abuse, episodic.  A 
GAF score of 50 was assigned, although another GAF score of 53 
was also listed.  The examiner commented that, at that point, the 
Veteran had total occupational impairment and the prognosis for 
his PTSD improving was guarded.  The examiner remarked that the 
Veteran had social impairment and that he currently had no 
significant love life and/or long-term close friends.  It was 
noted that the Veteran did have the ability to relate marginally 
to his family.  

The medical evidence for the period since November 1, 2004, shows 
that the Veteran has been married three times and divorced twice.  
He was married to his second wife for thirty-eight years when she 
passed away in February 2004.  The Veteran has four children, two 
daughters and two sons.  He reports that, through treatment, he 
has been able to relate a bit better to his family and his 
grandchildren.  He is medically retired since April 2004 and has 
received disability benefits from the SSA.  The Veteran has no 
close friends.  The most recent VA psychiatric examination report 
indicated a GAF score of 50, suggesting serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job).  A 
GAF score of 53 was also noted at that time, suggesting moderate 
symptoms.  The examiner commented that that at that point, the 
Veteran had total occupational impairment and the prognosis for 
his PTSD improving was guarded.  The examiner remarked that the 
Veteran had social impairment and that he currently had no 
significant love life and/or long-term close friends.  It was 
noted that the Veteran did have the ability to relate marginally 
to his family.  The diagnoses included PTSD, severe, and bipolar 
disorder, by history, although because of its repeated nature.  
The examiner indicated that the Veteran did not have suicidal 
thoughts at that time.  The examiner also reported that the 
Veteran had no delusions, hallucinations, or their persistence, 
but that one could wonder about the strong thoughts and that he 
had previously been treated with Haldol as a physician thought 
they might have hallucinary aspects.  

A prior June 2005 VA psychiatric examination report related a GAF 
score of 45, suggesting serious symptoms.  The examiner commented 
that the GAF score of 45 was assigned because the Veteran was 
socially isolated, continued to suffer from depression, and had 
recurrent difficulties with suicidal thoughts.  The examiner 
remarked that the Veteran was impaired for resumption of an 
occupation, that he had recurrent health problems, and that he 
was bothered daily by the effects of his trauma.  The examiner 
indicated that the Veteran continued to be hampered by his 
irritability, depression, anxiety, and emotional insulation.  The 
examiner reported that the Veteran had symptoms including 
olfactory hallucinations of blood and flesh when thinking about 
Vietnam.  The examiner stated that the Veteran also admitted that 
he had crawling sensations when he remembered disturbing 
thoughts, but that he denied auditory or visual hallucinations.  
The examiner further indicated that the Veteran was admitted to 
suicidal thoughts on occasion, but not presently, and that he was 
indifferently groomed.  The diagnoses were PTSD and alcohol 
abuse.  

Viewing all the evidence, the Board finds that for the period 
since November 1, 2004, there is a reasonable basis for finding 
that the Veteran's PTSD is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
various symptoms, supporting a higher rating of 70 percent.  See 
38 C.F.R. § 4.7.  The Board notes, as discussed above, that the 
June 2005 VA psychiatric examination report referred to symptoms 
such as hallucinations and suicidal ideation at times.  The April 
2009 VA psychiatric examination report did not specifically refer 
to hallucinations or suicidal ideation, but the examiner stated 
that the Veteran had total occupational impairment and social 
impairment regarding no significant love life and no long-term 
close friends.  The Board notes that the Veteran has diagnoses of 
PTSD of a bipolar disorder, at least by history for the period in 
question, but that he is actually only service-connected for 
PTSD.  The Board observes, however, that when it is not possible 
to separate the effects of a service- connected disorder and a 
nonservice-connected disorder, the principle of reasonable doubt 
dictates that such signs and symptoms be attributed to the 
service-connected disorder.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam) (medical evidence is required to 
differentiate between symptomatology attributed to a nonservice-
connected disability and a service-connected disability).  

The Board cannot conclude based on the psychiatric symptomatology 
that the Veteran's PTSD is of such a severity as to produce total 
occupational and social impairment as required for a 100 percent 
rating for the period since November 1, 2004.  The evidence does 
not show symptoms such as grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name, that are indicative 
of a 100 percent rating.  The Board notes that although the 
Veteran was noted to have total occupational impairment at the 
April 2009 VA psychiatric examination, he simply does not show 
many of the other symptoms necessary for a 100 percent rating for 
the stated period.  Thus, the 70 percent rating being assigned 
adequately addresses his PTSD symptomatology for the period since 
November 1, 2004.  

As this is an initial rating case, consideration has been given 
to "staged ratings" (different percentage ratings for different 
periods of time, since the effective date of service connection, 
based on the facts found).  Fenderson v. West, 12 Vet.App. 119 
(1999).  The Board notes, however, that staged ratings are not 
indicated in the present case, as the Board finds the Veteran's 
PTSD has been 70 percent disabling for the period since November 
1, 2004.  All the medical evidence cited above would only provide 
negative evidence against the claim for a rating above 70 percent 
for that period.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2008).  The Board notes the Veteran is currently medically 
retired and receiving benefits from the SSA.  Although a VA 
examiner has found that he has total occupational impairment, the 
Board observes that the Veteran has multiple non-service-
connected disabilities that may also be contributing to such 
impairment.  The evidence does not reflect that the Veteran's 
PTSD, alone, has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned rating), 
or necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

Thus, a higher rating to 70 percent, for the period since 
November 1, 2004, for PTSD is granted.  The Board has considered 
the benefit-of-the-doubt rule in making the current decision.  38 
U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A higher rating of 70 percent, but not greater, is granted for 
PTSD for the periods from February 19, 2002, to July 20, 2004, 
and since November 1, 2004, subject to the laws and regulations 
governing the disbursement of monetary benefits.


REMAND

The remaining issue on appeal is entitlement to a TDIU rating.  
The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Board observes that a request for a TDIU rating, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU rating is 
raised during the appeal of a rating for a disability, it is part 
of the claim for benefits of the underlying disability.  Id at 
454.  The Board finds, therefore, that the record raises the 
issue of a TDIU claim in this matter.  

Additionally, as discussed above, the Board has granted higher 
ratings of 70 percent for the Veteran's service-connected PTSD 
for the period from February 19, 2002 to July 20, 2004, and the 
period since November 1, 2004.  Given these changes in the 
Veteran's circumstances, and to accord him due process, the RO 
should adjudicate the TDIU issue after the Board's decision has 
been implemented.  

Finally, the Board finds that the requirements of VA's duty to 
notify and assist the Veteran have not been met.  38 U.S.C.A. 
§§ 5103, 5103a; 38 C.F.R. § 3.159.  The notice requirements of 
the VCAA require VA to notify the Veteran of what information or 
evidence is necessary to substantiate the claim, including what 
subset of the necessary information or evidence, if any, the 
claimant is to provide and what subset of the necessary 
information or evidence the VA will attempt to obtain.  A review 
of the claims folder shows that sufficient notice has not been 
sent to the Veteran.  The Veteran has not been specifically 
provided VCAA notice as to his claim for entitlement to a TDIU 
rating.  Thus, on remand the RO should provide corrective VCAA 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the issue of entitlement to a 
TDIU rating.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Thereafter, adjudicate the claim for 
entitlement to a TDIU rating.  If any benefit 
sought on appeal is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


